243 N.W.2d 157 (1976)
Alice T. WESTENDORF, Respondent,
v.
CAMPBELL SOUP COMPANY, et al., Relators.
No. 46118.
Supreme Court of Minnesota.
June 11, 1976.
*158 Van Eps, Gilmore & Chantry and George R. Benton, Minneapolis, for relators.
Grose, Von Holtum, Von Holtum, Sieben & Schmidt and Timothy J. McCoy, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
The employer and insurer seek review of a decision of the Workers' Compensation Board awarding the employee benefits for permanent and total disability. On appeal they argue that the award was precluded in part by principles of res judicata and that the finding of permanent and total disability is not supported by the evidence.
On May 21, 1971, the employee filed a claim petition seeking benefits for 15-percent permanent partial disability of each hand and medical expenses. The question of total disability was not litigated or decided at the hearing on this petition. On September 26, 1973, the employee filed a second claim petition seeking benefits for permanent total disability from May 14, 1971.
While principles of res judicata do apply to decisions of the Workers' Compensation Board in some instances,[1] they do not bar further proceedings to determine claims not litigated in the prior hearing.[2] The compensation board's finding that the employee is permanently and totally disabled is supported by substantial evidence in view of the entire record as submitted.
Respondent is allowed $350 attorneys fees on this appeal.
Affirmed.
NOTES
[1]  Brix v. General Accident & Assur. Corp., 254 Minn. 21, 93 N.W.2d 542 (1958).
[2]  Hill v. Conroy Brothers Co., Inc., Minn., 237 N.W.2d 606 (1975).